                    Case 1:19-cr-00105-LGS Document 5 Filed 02/05/19 Page 1 of 1
                                                    ,,--
DOCKET No.             \   l   i./'{\ \ l..,(_, )

AusA       A\R;&0r.~r"' &\L~"' n                                     DEF.'s .   ouN~L       /Aov ±;"'
                                                                     0 RETAINED liJIFEDERAL DEFENDERS 0 CJA
                                                                                                            ~cl ke /1
                                                                                                                 PRESENTMENT ONLY
0 _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                kOEFENDANT WAIVES PRETRIAL REPORT

~5             0 Rule 9 0 Rule 5(c)(3) 0 Detention Hrg.                 DATE OF ARREST "2.. - L/ - I"/           0 VOL. SURR.
                                                                        TIME OF ARREST        .r- /> /71         0 ON WRIT
D Other:                                                                TIME OF PRESENTMENT .,__ -,J--/'f
             ---------------                                                                       't?
                                                            BAIL DISPOSITION

~ETENTION ON CONSENT W/O PREJUDICE
                                                                                                                 0 SEE SEP. ORDER
                                                                     0 DETENTION: RISK OF FLIGHT/DANGER          0 SEE TRANSCRIPT
D   DETENTION HEARING SCHEDULED FOR:
0   AGREED CONDITIONS OF RELEASE     ---------
0   DEF. RELEASED ON OWN RECOGNIZANCE
0   $              PRB 0         FRP
0   SECURED BY$              CASH/PROPERTY:
                                            ---------------------
0   TRAVEL RESTRICTED TO SDNY/EDNY I
0
                                    - - - - ---------------------
    TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0   SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)

0 PRETRIAL SUPERVISION: 0 REGULAR 0 STRICT 0 AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION      0 HOME DETENTION 0 CURFEW 0 ELECTRONIC MONITORING 0 GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:----------
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _;REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                           0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                0 CONTROL DATE FOR REMOVAL: _ _ _ __


                                                                    0 ON DEFENDANT'S CONSENT



                                                                            UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~      (original)-COURT FILE       £lliK - U.S. ATTORNEY'S OFFICE        YELLID'l - U.S. MARSHAL   ~     - PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2
